Citation Nr: 1123145	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1976 to July 1976 and from August 1976 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for an acquired psychiatric disorder  is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record fails to reflect a diagnosis of a left knee disorder.

2.  The Veteran's reports of experiencing bilateral knee pain during service, but failing to report his knee pain or seek related treatment, are not credible.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in June 2009, which apprised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.   This notice was provided to the Veteran prior to the initial adjudication of his claim.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained.  However, the Veteran was not provided with a VA examination regarding his bilateral knee disability service connection claim, as the evidence of record fails to reflect any medical evidence or credible reports of an in-service injury or event to which the Veteran's claimed knee disorders can be linked.  Thus, the Board finds that VA's duty to provide an examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  The Veteran was also provided with an opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Moreover, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

The Veteran's service treatment records fail to reflect any knee treatment for or reference to a knee disorder during service.  Moreover, the medical examination reports created during the Veteran's periods of service failed to note any knee abnormalities, and the Veteran denied experiencing a "trick" or locked knee in corresponding medical history reports.  Furthermore, a 1983 reserve enlistment examination also fails to reflect any knee abnormalities, and the Veteran also denied experiencing a "trick" or locked knee in the corresponding medical history report.

The Veteran's post-service treatment records also fail to reflect any treatment for left knee pain or any reference to a left knee disorder.   Furthermore, while these records do reflect treatment for a right knee disorder, first treated and diagnosed as a right knee ruptured popliteal cyst and tricompartmental osteoarthritis with high-grade patellofemoral chondromalacia in June 2007, the treatment records contain no medical opinions relating the Veteran's current right knee disorder to service.

Turning first to the Veteran's claimed left knee disorder, the Board notes that the evidence of record fails to show any treatment for left knee pain or a diagnosed left knee disorder either during or after service.  Given the absence of evidence reflecting a currently-diagnosed left knee disorder, the Board finds that the threshold requirement for granting service connection for this claimed condition has not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim); see also Hickson, 12 Vet. App. at 253.

Turning next to the Veteran's service connection claim for a right knee disorder, currently diagnosed as right knee osteoarthritis, the evidence of record first reflects treatment for and a diagnosis of this right knee disorder approximately 28 years after the Veteran's discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Furthermore, the Board notes that this diagnosis was made after the Veteran engaged in a lengthy post-service career as a construction laborer (a work history reflected in his SSA records).  Moreover, the Veteran's service treatment records fail to document any right knee treatment or reference to a right knee impairment during service, and the Veteran specifically denied having experienced a trick or locked knee in medical history questionnaires conducted both during service and several years after his discharge from active service.

The Board specifically acknowledges the Veteran's contention that while he experienced bilateral knee pain during service, he did not seek treatment for his knee impairments because he feared being punished for doing so by his superior officers, as he reports it was their practice to do so.  The Board notes that the Veteran is competent to report experiencing knee pain during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Board does not find the Veteran's reports to be credible, as the his service treatment records reflect that he sought treatment for other orthopedic maladies during service, including back pain in May 1976 and hip pain in November 1978.  Moreover, no knee abnormalities were noted upon the Veteran's separation from his last period of service or during his 1983 reservist medical examination, and the Veteran specifically denied ever having experienced a trick or locked knee when completing his 1983 reservist medical history questionnaire.  Thus, the contemporaneous medical evidence of record is inconsistent with the Veteran's current report of experiencing knee impairments during service.  Accordingly, the Board finds that absent a credible report of in-service event or injury to which the Veteran's current right knee disorder can be linked, service connection cannot be granted.

In sum, given the lack of any currently-diagnosed left knee disorder, a right knee disorder diagnosed many years after service, and the lack of any objective or credible evidence that the Veteran sustained knee injuries or experienced knee pain during service, the Board concludes that a basis for granting service connection for bilateral knee disorders has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

Service connection for a bilateral knee disorder is denied.



REMAND

The Veteran contends that his currently-diagnosed depressive disorder began during service, as he initially became depressed during service when he received a demotion, thereby ending his ambition to have a lengthy military career.  The Veteran specifically reports that he received psychiatric treatment during service and that while the treating psychologist did not see how his problems were related to service, they indeed were.

The Veteran's recent VA treatment records reflect a diagnosis of a depressive disorder, not otherwise specified (as well as his treatment for alcohol and substance abuse disorders); however, the service treatment records currently associated with the Veteran's claims file do not reflect any psychiatric treatment.  The Board notes that Mental Health Clinic records are stored in a separate repository from outpatient treatment records; thus, a separate query should be made in an attempt to obtain any psychiatric treatment records that do exist.  Moreover, the Board finds that the Veteran's service personnel records should also be obtained, as they may document the Veteran's referral to psychiatric treatment and the circumstances of his reported demotion.

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from September 2009 to the present.

2.  The RO/AMC should request a complete copy of the Veteran's service personnel records.

3.   The RO/AMC should request any Mental Health Clinic records reflecting psychiatric evaluations or treatment of the Veteran, as well as any in-patient psychiatric treatment records for the Veteran's period of service.  

4.  Thereafter, the RO/AMC should review the evidence obtained and conduct any indicated additional development, including scheduling the Veteran for a VA psychiatric examination, before readjudicating the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


